Citation Nr: 1116985	
Decision Date: 05/02/11    Archive Date: 05/10/11

DOCKET NO.  09-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide (Agent Orange) exposure during service.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1967 to July 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied service connection for hypertension.  


FINDING OF FACT

In April 2011, the Veteran submitted a statement indicating that he no longer wished to pursue an appeal for service connection for hypertension.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of service connection for hypertension, to include as due to herbicide (Agent Orange) exposure during service, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In April 2011, the Veteran submitted a statement indicating that he no longer wished to pursue an appeal regarding service connection for hypertension.  Thus, no allegations of errors of fact or law remain for appellate consideration of the issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.


ORDER

The appeal as to the issue of service connection for hypertension, to include as due to herbicide (Agent Orange) exposure during service, is dismissed.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


